
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 883
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2009
			Mr. Herger (for
			 himself, Mr. Camp,
			 Mr. Sam Johnson of Texas,
			 Mr. Ryan of Wisconsin,
			 Mr. Nunes, and
			 Ms. Ginny Brown-Waite of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members of the House receive the necessary cost
		  information regarding health care reform legislation at least 72 hours before
		  any vote on such legislation.
	
	
		Whereas it is imperative that Members of the House of
			 Representatives have the necessary cost information before any vote on health
			 care reform legislation in the House;
		Whereas, on September 24, 2009, The Hill newspaper
			 reported that Speaker Nancy Pelosi has committed to a 72-hour waiting
			 period between posting healthcare legislation online and a final vote on the
			 bill;
		Whereas the Office of the Actuary (OACT) for the Centers
			 for Medicare and Medicaid Services (CMS) is responsible for estimating
			 the financial effects of proposals to create national health insurance
			 systems;
		Whereas Peter Orszag, the Director of the Office of
			 Management and Budget, stated on February 23, 2009, that the single most
			 important thing we can do to improve the long-term fiscal health of our Nation
			 is slow the growth rate in health care costs;
		Whereas the OACT is the only non-partisan Government
			 office capable of estimating changes in national spending on health care of
			 pending legislation and recently estimated that one version of health reform
			 legislation pending in Congress would dramatically increase, rather than
			 decrease, total United States spending on health care;
		Whereas, when Congress debated the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), the New
			 York Times reported on March 25, 2004, that Democrats complained that
			 they had been misled when they were denied access to CMS’
			 analysis;
		Whereas Representative Charles Rangel, then the Ranking
			 Member on the Ways and Means Committee stated, on March 25, 2004, in reference
			 to the OACT’s analysis of that Act, that there is a need that we have
			 integrity with professional actuaries and that they can report the information
			 as needed, not wanted, by the Congress;
		Whereas Representative Pete Stark, then the Ranking Member
			 on the Ways and Means Subcommittee on Health, stated on March 25, 2004, that
			 there is no doubt in my mind that [that Act] would not have been enacted
			 had these estimates and analyses [from the OACT] been made public during the
			 process; and
		Whereas it is critical for Members and the American public
			 to have a complete and full understanding of the cost and impact of health care
			 reform: Now, therefore, be it
		
	
		That the House of Representatives should
			 not consider H.R. 3200, H.R. 3962, or any related health care reform
			 legislation in the 111th Congress until the Office of the Actuary for the
			 Centers for Medicare and Medicaid Services has made its estimate the financial
			 effects of such legislation publicly available for at least 72 hours.
		
